Title: Thomas Jefferson to Wilson Cary Nicholas, 29 February 1816
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Feb. 29. 16.
          
          As the outer letter may be to go into different hands I place in a separate one my thanks for your kind offer of the comfortable quarters of your house in the event of my acting as a Director of the public works. but at the age of 73. volunteer journies are out of the question. those to Bedford are of necessity. for them however I chuse my own time, am there with one or two nights only intervening, and the cavalcade now necessary for moving me is there also at home. whatever the young & robust may think, I am sure the old will excuse me. ever affectionately
          
            Yours
            Th: Jefferson
          
        